DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-26 are pending in this application.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 18 continued to be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The meaning of the claim limitations that include the phrase “unsatisfied orders was received by a match engine different from the match engine which received the financial instrument of the incoming order” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how an unrelated match engine can received an order that has nothing to do with it.  Perhaps the applicant can label the various match engine in claims, which could help clarify what the applicant is trying to claim.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  
Similarly, claim 25 continued to be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The meaning of the claim limitations that include the phrase “selecting the subset of the more than one unsatisfied orders containing the least number of unsatisfied orders” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how independent claim 14 distinguishes between related orders to determine the number of unsatisfied orders, or if the distinction is between unrelated trades and the whole process is based on efficiencies of having minimum orders (i.e. the system prioritizes unrelated trades based on unsatisfied trades).  It is unclear because the claims are generally written as a way to deal with one related trades at a time.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-26 are directed to a system and method which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 14 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1, 2, and 26.  Claim 14 recites the limitations of matching various trade orders when possible and contractually match (similar to insuring/guaranteeing) the order when matching is not possible.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving info on whether order was fully satisfied, matching (using another unmatched order) any part unsatisfied order, generate synthetic counter order for whatever left unmatched, submitting each synthetic counter order to match engine that sent in the unsatisfied order recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “hardware match engines” and “a processor”, in claim 14; the additional technical element of “a memory” in claim 1.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1, 2, and 26 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:  a computer such as a processor, and hardware match engines. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 2, 14, and 26 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 2, 14, and 26 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 2, 14, and 26 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-26 are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Siddall (20110313905) in view of Shetty (20060106707) and O'Callahan (20060253354).
Regarding claim 1, Siddall discloses  
a system comprising: [a plurality of hardware match engines]; 
a processor coupled with each of the plurality of hardware match engines, the processor coupled with a memory which stores computer executable instructions which, when executed by the processor, cause the processor to receive data from the plurality of hardware match engines indicative of whether any of the plurality of hardware match engines was unable to fully satisfy an incoming order received thereby 
(¶ 22 and ¶ 25).

when the received data indicates that the incoming order received by a particular hardware match engine has not been fully satisfied, 
attempt to identify any unsatisfied orders received by any other of the plurality of match engines wherein a transaction there between would at least partially satisfy the residual of the incoming order and/or any of the identified unsatisfied orders; and 
(¶ 29).

Siddall does not disclose 
generate when the incoming order together with the identified unsatisfied orders, if the transaction for the financial instruments thereof were to be completed there between, include no fully unsatisfied orders, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and
submit each synthetic counter order to the particular hardware match engine of the plurality of hardware match engines which received the incoming or unsatisfied order for which the synthetic counter order is for.
Shetty teaches 
generate when the incoming order together with the identified unsatisfied orders, if the transaction for the financial instruments thereof were to be completed there between, include no fully unsatisfied orders, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and
submit each synthetic counter order to the particular hardware match engine of the plurality of hardware match engines which received the incoming or unsatisfied order for which the synthetic counter order is for
(¶72 and ¶ 89).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Siddall to include 
generate when the incoming order together with the identified unsatisfied orders, if the transaction for the financial instruments thereof were to be completed there between, include no fully unsatisfied orders, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and
submit each synthetic counter order to the particular hardware match engine of the plurality of hardware match engines which received the incoming or unsatisfied order for which the synthetic counter order is for based on the teaching of Shetty.  
The motivation being to create a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.   See paragraph 72.

Siddall also does not disclose 
[a plurality of hardware match engines].
O'Callahan teaches 
[a plurality of hardware match engines] 
([0054]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Siddall to include 
[a plurality of hardware match engines] based on the teaching of O'Callahan.  
The motivation being to increase trade execution efficiency by utilizing multiple trade engines.   See paragraph 54.

Claim 2 is rejected using the same rationale that was used for the rejection of claim 1. 

Regarding claim 3, Siddall discloses  
the financial instrument comprises one or more component instruments
(¶ 43).

Regarding claim 4, Siddall discloses  
the financial instrument comprise one of a futures contract, an option contract, a spread contract, or combinations thereof
(¶ 43).

Regarding claim 5, Siddall discloses  
the incoming order further specifies a price, a quantity and an intent to one buy or sell the specified quantity of the financial instrument at the specified price
(¶ 25).

Regarding claim 6, Siddall discloses  
at least one of the other financial instruments of the identified unsatisfied orders is associated with a match engine different from the match engine associated with the financial instrument of the incoming order
The examiner notes that claim 6 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  See 112(b) rejection above.  Because it does not narrow the claim scope, claim 6 is rejected using the same rationale that was used for the rejection of claim 1. 

Regarding claim 7, Shetty discloses  
the order generator is further operative to submit each synthetic order to the match engine associated with the financial instrument thereof
(¶ 72 and ¶ 89).
The motivation being to create a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.   See paragraph 72.

Claim 8 is rejected using the same rationale that was used for the rejection of claim 1. 

Regarding claim 9, Siddall discloses  
order generator is further operative to, 
when the incoming order together with the identified unsatisfied orders, if the transactions for the residuals of the financial instruments thereof were completed there between, includes at least one fully unsatisfied order, cause the unsatisfied portion of the incoming order to be treated as a previously received but unsatisfied order to await another subsequently received incoming order counter thereto for the associated financial instrument, in at least partial satisfaction of one or both of the subsequently received incoming order or the unsatisfied portion of the incoming order
(¶ 29).

Regarding claim 10, Siddall discloses  
a memory coupled with the implicator and operative to store data indicative of the received match event data received from each match engine, the implicator being further operative to access the memory to facilitate the attempt to identify the set of previously received but unsatisfied orders
(¶ 44)

Regarding claim 12, Shetty discloses  
upon the identification by the implicator of more than one unsatisfied order, the implicator is further operative to select a subset of the more than one unsatisfied orders for further generation of synthetic orders
(¶ 72 and ¶ 89).
The motivation being to create a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.   See paragraph 72.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 14 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 15 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 16 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 17 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 18 is rejected using the same rationale that was used for the rejection of claim 6. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 7. 
	
Claim 20 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 21 is rejected using the same rationale that was used for the rejection of claim 9. 

Claim 22 is rejected using the same rationale that was used for the rejection of claim 10. 

Claim 23 is rejected using the same rationale that was used for the rejection of claim 11. 

Claim 24 is rejected using the same rationale that was used for the rejection of claim 12. 

Claim 25 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 26 is rejected using the same rationale that was used for the rejection of claim 1. 


Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Siddall in view of Shetty and O'Callahan, as applied to claim 1-10 and 12-26 above, further in view of and Overdahl, James (Implied Matching Functionality in Futures Market, https://www.nera.com/content/dam/nera/publications/archive2/PUB_FuturesIndustry_1111.pdf, Nov 2011).
Regarding claim 11, Siddall does not disclose 
implicator is operative to attempt to identify the unsatisfied orders based on an implied matching algorithm.
Overdahl teaches 
implicator is operative to attempt to identify the unsatisfied orders based on an implied matching algorithm 
(Exchanges offer implied matching functionality to enable liquidity to automatically be exported from one order book to another and to encourage two-sided markets in thinly-traded contracts that have few available bids or offers. This functionality is most commonly employed in “curve products,” which are futures products that have contract offerings with many expiration dates and for which contract prices create a forward curve extending out many months into the future. Exchanges contend that implied matching functionality can contribute to price discovery).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Siddall to include 
implicator is operative to attempt to identify the unsatisfied orders based on an implied matching algorithm based on the teaching of Overdahl.  
The motivation being to enable liquidity and to encourage two-sided markets in thinly-traded contracts that have few available bids or offers.  See Page 1 Column 2-3.

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 112(b)… Applicants have amended claims 6 and 18 for clarity and submit that these claims
are definite,”
the examiner respectfully disagrees.  The amended language has not changed the lack of clarity of the claim language under 35 U.S.C. § 112(b), specifically for claims 6 and 18.  See Claim Rejections - 35 USC §112(b) above.

In response to applicant's argument that: 
“35 U.S.C. § 112(b)… Claim 25 was rejected under 35 U.S.C. § 112(b) as being indefinite for failing to point
out and distinctly claims the subject matter which the inventors regard as the invention,”
the examiner respectfully disagrees.  The claim 25’s dependency on claim 24 is clear to the examiner.  However, the rejection is based on claim 25 carrying out an action which the examiner does not understand – i.e., what distinguishes between related orders to determine the number of unsatisfied orders.  See Claim Rejections - 35 USC §112(b) above.

In response to applicant's argument that: 
“35 U.S.C. § 101… provide a technical solution to a technical problem of identifying and satisfying implied transactional opportunities across a plurality of hardware match engines without having to modify those match engines,”
the examiner respectfully disagrees.   The claims are merely describing a business process of matching trades and satisfying unmatched trades by providing contract substitutes, similar to providing a vendor an insurance policy against loss for products that a vendor cannot sell.  These are abstract ideas. 

In response to applicant's argument that: 
“Decision on Appeal… Appeal No. 2017-009688 for Application No. 14/074,668,”
the examiner respectfully disagrees.   First, Appeal No. 2017-009688 is a PTAB’s decision, which does not have the force of legal precedent.  More importantly, the claimed invention does not have all the elements and the steps of 14/074,668.  While guided by the PTAB’s teaching, the examiner still must read 14/074,668 narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  To be patent eligible, an abstract idea must be accompanied by recognizable technical innovation/breakthrough.  

In response to applicant's argument that: 
“35 U.S.C. § 103… Siddall, Shetty and O'Callahan all fail to at least disclose or suggest generation of a "a set of synthetic counter orders, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders" "for each financial instrument of the incoming order and the identified unsatisfied counter orders" as claimed,”
the examiner respectfully disagrees.  Shetty teaches a marketplace where members can replicate trades by using synthetic trades.  See paragraph 72 – “Members of the CFD exchange who enter CFD bids and offers at remote terminals will have their orders handled by the central processor that compares and prioritizes members' orders, finds matches with other members' orders or synthesized CFD orders and completes the execution of the transaction.”   Similarly, Siddall teaches a system that can account for unmatched orders.  See paragraph 29 – “Exchange computer system 100 may also include an implied spread determination module 138. The implied spread determination module 138 may be used to determine if an order in combination with one or more pending unmatched orders.”

In response to applicant's argument that: 
“Applicants' claims require that once an implied combination is found, individual synthetic counter orders to each component of that implied combination are generated and provided to the relevant match engines. Those match engines simply see the incoming synthetic order as they would any other incoming order and are, essentially, unaware that it is a synthetic order or that it is an order for a component of an implied combination,”
the examiner respectfully disagrees.   The claim language does not limit the scope to the match engine being aware or not aware of “a synthetic order or that it is an order for a component of an implied combination”.

In response to applicant's argument that: 
“This is not the same as Siddall's notifications at least because with the system of Siddall, the match engine must be specifically designed to process the disclosed "notifications." In contrast, Applicants claimed implicator is designed to operate with multiple unmodified match engines using their functionality to process and match orders,”
the examiner respectfully disagrees.   These can be viewed as additional feature that Siddall’s system has that is not present in the claimed invention.

In response to applicant's argument that: 
“Examiner may misunderstand Applicants' claimed "synthetic order”… a synthetic order is one generated by the claims system or method for a transaction of another of the financial instruments of an incoming order and a set of previously received but unsatisfied orders comprising at least one component in common,”
the examiner respectfully notes that this explanation merely describes the purpose of generating a “synthetic order”, to satisfy “previously received but unsatisfied orders”.   This leaves the term to broad interpretation as it does not narrow the claim scope in anyway.

In response to applicant's argument that: 
“Shetty does not disclose or suggest generating "generate, when the incoming order together with the identified unsatisfied orders, if the transaction for (reciting the claim language)… there is no teaching or suggestion of monitoring for unsatisfied orders and generating synthetic counter orders as claimed,”
the examiner respectfully disagrees.   Again, Siddall teaches a system that can account for unmatched orders.  And Shetty teaches a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.   

In response to applicant's argument that: 
“There is no teaching or suggestion in O'Callahan that these matching engines are interconnected in any way other than by being tied to the initial order distribution function,”
the examiner respectfully disagrees.   Orders that are matched are not created out of thin air.   They are orders from identifiable entities that wish to trade.  Trades are usually connected and traced back to the original orderer/broker. 

In response to applicant's argument that: 
“Applicants' claimed invention… upon the determination that an incoming order has not been fully satisfied attempts to try and find other resting orders on any of a plurality of match engines that has at least a counter component to an unsatisfied component… create synthetic counter orders thereto to the respective match engines,”
the examiner respectfully notes that the term “counter component” is not defined or common term.  For the purpose of compact prosecution, the examiner assumes that the applicant means matching trade.   Again,  Shetty teaches a marketplace where members can replicate trades by using synthetic trades.   

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698